Citation Nr: 1104402	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran apparently served on active duty from August 1954 to 
November 1957.  The appellant is the child of the Veteran, who 
died in November 1957.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 decision of the RO in Muskogee, Oklahoma 
which denied extension of the delimiting date for DEA benefits.

A Board hearing was requested and scheduled, but the appellant 
failed to report for such hearing.

FINDINGS OF FACT

1.  The Veteran died in November 1957, during service.

2.  The appellant is the daughter of the Veteran.

3.  The appellant was born in July 1949; she reached her 26th 
birthday in July 1975, and her 31st birthday in July 1980.

4.  In May 2008, the appellant first filed a claim for DEA 
benefits under Chapter 35.


CONCLUSION OF LAW

The basic eligibility criteria for DEA benefits under Chapter 35, 
Title 38, United States Code have not been met.  38 U.S.C.A. §§ 
3501, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3021, 
21.3040, 21.3041 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In the present 
case, the Board acknowledges no VCAA letter was sent to the 
appellant.

However, the Court has held that VCAA notification procedures do 
not apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was 
not required in case involving a waiver request).  In the present 
case, governing regulations regarding VA educational benefits 
provide that, except when a claim cannot be substantiated because 
there is no legal basis for the claim, or undisputed facts render 
the claimant ineligible for the claimed benefit, when VA receives 
a complete or substantially complete application for educational 
assistance, VA will notify the claimant of any information and 
evidence that is necessary to substantiate the claim and inform 
the claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if any, 
VA will try to obtain for the claimant.  38 C.F.R. § 
21.1031(b)(1).

The RO did not provide the appellant pre-adjudication notice as 
described above. However, as will be discussed below, there is no 
legal basis for the appellant's claim, and thus the lack of 
notice is not prejudicial to the appellant.

The Board notes that the appellant was sufficiently advised of 
the legal requirements for the benefits she seeks in the initial 
May 2008 decision and subsequent January 2009 statement of the 
case.  The Board adds that the appellant has been accorded 
appropriate due process.  She has presented arguments on her 
behalf in various statements.  She has also demonstrated 
sufficient knowledge as to the legal reasons her claim was 
denied.

Regarding VA's duty to assist, the regulations governing 
educational programs provide that VA will make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate the 
claim.  38 C.F.R. § 21.1032(a)(i).  However, VA will refrain from 
providing assistance in obtaining evidence for a claim if the 
substantially complete or complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would substantiate 
the claim.  Also, VA will discontinue providing assistance in 
obtaining evidence for a claim if the evidence obtained indicates 
that there is no reasonable possibility that further assistance 
would substantiate the claim.  38 C.F.R. § 21.1032(d).  The Board 
finds that there is no reasonable possibility that further 
assistance would substantiate the claim.

In the circumstances of this case, additional efforts to assist 
or notify the appellant would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Analysis

For the purposes of educational assistance under Chapter 35, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met:  (1) The veteran 
was discharged from service under conditions other than 
dishonorable, or died in service; and (2) the veteran has a 
permanent total service-connected disability; or (3) a permanent 
total service-connected disability was in existence at the date 
of the veteran's death; or (4) the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512; 
38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041.

Under 38 C.F.R. § 21.3041(b), the basic beginning date of 
eligibility for educational assistance is normally the date the 
child reaches age 18, or the date of the child's completion of 
secondary schooling, whichever occurs first.  The basic ending 
date for educational assistance is the date of the child's 26th 
birthday.  38 C.F.R. § 21.3041(b).  VA will extend an eligible 
child's period of eligibility in certain specified circumstances, 
but generally not past his/her 31st birthday.  Id.; 38 U.S.C.A. § 
3512; 38 C.F.R. §§ 21.3040(d), 21.3041(g-h).

Records on file reflect that the Veteran died in November 1957, 
during service.  In May 2008, the appellant applied for DEA 
benefits as the child of the Veteran.  She verified that she was 
born in July 1949.  She attained the age of 26 years in July 
1975, and the age of 31 years in July 1980.  Therefore, at the 
time that she filed her claim for Chapter 35 benefits in May 
2008, she was beyond the age limitation.

In certain situations, the ending date may be modified or 
extended beyond a child's 26th birthday, but generally not past 
his/her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 
21.3040(d), 21.3041(g), (h). The exception to this limit is the 
narrow circumstances presented in 38 C.F.R. § 21.3041(g) which 
allows for an eligible person who turns 31 in the middle of an 
academic quarter or semester to finish out the remainder of that 
quarter or semester before the termination of the benefit.  Also, 
under this provision, the ending date may be extended if the 
eligible person's program of education has been suspended due to 
conditions determined to be beyond the eligible person's control 
as listed at 38 C.F.R. § 21.3043.  If it is found that a 
suspension of a program of education was in fact due to 
conditions beyond the eligible person's control, then the ending 
date may be extended for the length of the period of suspension, 
but not beyond the eligible person's 31st birthday.  38 C.F.R. § 
21.3041(g).  This provision applies in situations where a 
claimant is already in receipt of Chapter 35 educational 
assistance benefits and is pursuing her education, but has had to 
stop her education because of certain events beyond her control.  
An extension is also available if an eligible child is ordered to 
active duty or involuntarily ordered to full-time National Guard 
duty during her period of eligibility.  38 C.F.R. § 21.3041(h). 

In this case, the appellant does not meet any of the exceptions 
outlined in 38 C.F.R. § 21.3041(g-h).  Thus, the appellant's 
ending date for eligibility for educational assistance may not be 
extended, and the appellant does not meet the criteria for 
eligibility for education benefits under Chapter 35.

The appellant contends that she was unaware of eligibility for 
DEA benefits.  When she found out about VA benefits, she applied 
for DEA benefits.

The Board realizes that the appellant feels that she was not 
informed by VA of VA benefits.  However, VA does not have the 
duty to provide personal notice of potential eligibility for VA 
benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991); see also 
Lyman v. Brown, 5 Vet. App. 194 (1993).  

There are no other applicable exceptions pertaining to the 
appellant as she made her application well after age 26 and has 
now reached age 61.  While the Board is aware of the appellant's 
desire to use DEA benefits, the regulatory criteria and legal 
precedent governing eligibility for the receipt of Chapter 35 
educational assistance benefits are specific, and the Board is 
bound by these criteria.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 
19.5.  Therefore, the Board must find that the appellant is not 
eligible to receive educational assistance benefits under Chapter 
35 as a matter of law.  See Sabonis, 6 Vet. App. 426.  Where the 
law, rather than the facts, is dispositive, the benefit of the 
doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not 
for application.

ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code, for the appellant is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


